DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 01/09/2020, said application claims a priority filing date of 02/24/2015.
Claims 21-40 are pending. Claims 21, 28 and 35 are independent.


Specification 
The disclosure is objected to under 37 CFR 1.71, as being incomprehensible as to preclude a reasonable search of the prior art by the examiner.  For example, the following items are not understood: 

1. The independent claims 21, 28 and 35 refers to “
A system for dynamic customer relationship management (CRM) online connections for groups, the system comprising: a server system implemented with one or more processors configurable to cause:
sending CRM record data to a computing device of a user, the CRM record data configured to be processed to display a user interface representing an identified CRM record stored in a database, the identified CRM record having a name and comprising one or more of: an account record, an opportunity record, or a lead record;

obtaining, from the computing device in relation to the user interface representing the identified CRM record, a request to create a group having a name corresponding to the name of the identified CRM record;
creating the group using one or more data objects of a database;
configuring, in a database, a dynamic CRM online connection connecting the identified CRM record to the group, the configuring of the dynamic CRM online connection comprising:
configuring the identified CRM record to display updates from the group, and configuring the group to display updates from the identified CRM record;
obtaining, in a database, group conversation feed data of the group;
sending the group conversation feed data to the identified CRM record for display in the user interface representing the identified CRM record;
obtaining, in a database, activity data regarding the identified CRM record; and
sending the activity data to the group for display in a user interface representing the group.”, however, there is nothing in the disclosure that describes all items underlined above. For example, there is not a single reference that describes what is recited in the claim “dynamic customer relationship management (CRM) online connections”,  “sending CRM data … of a user”,  “obtaining, … the identified CRM record”, “request to create a group having name corresponding to …. Identified CRM record”, dynamic CRM online connection connecting identified CRM record”… just to name a few.
In summary, claim limitation that was recited does not have descriptions which sets boundary of the claim. In light of the recited claim, the specification is vague and incomprehensible and it is unclear what applicant wants to seek protection on.

Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 21-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

In regard to independent claims 21, 28 and 35, said claims refer to “A system for dynamic customer relationship management (CRM) online connections for groups, the system comprising: a server system implemented with one or more processors configurable to cause:
sending CRM record data to a computing device of a user, the CRM record data configured to be processed to display a user interface representing an identified CRM record stored in a database, the identified CRM record having a name and comprising one or more of: an account record, an opportunity record, or a lead record;

obtaining, from the computing device in relation to the user interface representing the identified CRM record, a request to create a group having a name corresponding to the name of the identified CRM record;
creating the group using one or more data objects of a database;
configuring, in a database, a dynamic CRM online connection connecting the identified CRM record to the group, the configuring of the dynamic CRM online connection comprising:
configuring the identified CRM record to display updates from the group, and configuring the group to display updates from the identified CRM record;
obtaining, in a database, group conversation feed data of the group;
sending the group conversation feed data to the identified CRM record for display in the user interface representing the identified CRM record;
obtaining, in a database, activity data regarding the identified CRM record; and
sending the activity data to the group for display in a user interface representing the group.”, however, there is nothing in the disclosure that describes all items underlined above. For example, there is not a single reference that describes what is recited in the claim “dynamic 
In summary, claim limitation that was recited does not have descriptions which sets boundary of the claim. Examiner is unclear what applicant wants to seek protection on. Clarification is required.

In regard to dependent claims 22-27, 29-34 and 36-40, claims are rejected for fully incorporating the deficiency of their respective base claims.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


In regard to independent claims 21, 28 and 35, said claims refer to “A system for dynamic customer relationship management (CRM) online connections for groups, the system comprising: a server system implemented with one or more processors configurable to cause:
sending CRM record data to a computing device of a user, the CRM record data configured to be processed to display a user interface representing an identified CRM record stored in a database, the identified CRM record having a name and comprising one or more of: an account record, an opportunity record, or a lead record;

obtaining, from the computing device in relation to the user interface representing the identified CRM record, a request to create a group having a name corresponding to the name of the identified CRM record;
creating the group using one or more data objects of a database;
configuring, in a database, a dynamic CRM online connection connecting the identified CRM record to the group, the configuring of the dynamic CRM online connection comprising:
configuring the identified CRM record to display updates from the group, and configuring the group to display updates from the identified CRM record;
obtaining, in a database, group conversation feed data of the group;
sending the group conversation feed data to the identified CRM record for display in the user interface representing the identified CRM record;
obtaining, in a database, activity data regarding the identified CRM record; and
sending the activity data to the group for display in a user interface representing the group.”, however, there is nothing in the disclosure that describes all items underlined above. For example, there is not a single reference that describes what is recited in the claim “dynamic 
 
In summary, claim limitation that was recited is vague as the recited claim does not have descriptions which sets boundary of the claim. Examiner is unclear what applicant wants to seek protection on. Clarification is required.

In regard to dependent claims 22-27, 29-34 and 36-40, claims are rejected for fully incorporating the deficiency of their respective base claims.

Examiner’s Comment
As discussed above, there is no descriptions found in the disclosure that can set the boundary of the recited claim. In light of the recited claim, the disclosure is vague and incomprehensible to perform a complete prior-art search. However, in an effort to examining the application with merit, examiner interpreted claimed invention in very high level something like "A social network system for creating a group in response to interacting with a selectable user interface element ".


Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Faller et al. (U.S. Publication 2013/0179502; hereinafter “Faller”).


In regard to independent claims 21, 28 and 35, Faller teaches a system for dynamic customer relationship management (CRM) online connections for groups, the system comprising: a server system implemented with one or more processors configurable to cause:

obtaining, from the computing device in relation to the user interface representing the identified CRM record, a request to create a group having a name corresponding to the name of the identified CRM record;
creating the group using one or more data objects of a database;
configuring, in a database, a dynamic CRM online connection connecting the identified CRM record to the group, the configuring of the dynamic CRM online connection comprising:
configuring the identified CRM record to display updates from the group, and configuring the group to display updates from the identified CRM record;
obtaining, in a database, group conversation feed data of the group;
sending the group conversation feed data to the identified CRM record for display in the user interface representing the identified CRM record;
obtaining, in a database, activity data regarding the identified CRM record; and
sending the activity data to the group for display in a user interface representing the group (Faller, paragraph 0040, lines 1-5; figure 3)

In regard to dependent claims 22, 29 and 36, Faller teaches the one or more processors further configurable to cause:


In regard to dependent claims 23, 30 and 37, Faller teaches the one or more processors further configurable to cause: identifying creation or upload of a file for the group; and automatically sharing the file with members of the group (paragraph 0038, lines 11-13).

In regard to dependent claims 24, 31 and 38, Faller teaches one or more processors further configurable to cause: obtaining a request to add members to the group; adding the members to the group; and automatically granting the members with shared access to files for the group (paragraph 0039, lines 1-4).

In regard to dependent claims 25, 32 and 39, Faller teaches the one or more processors further configurable to cause: defining the group with a private setting permitting only group members to view information about the group including one or more of: files, conversations, or the group (paragraph 0038, lines 1-3).

In regard to dependent claims 26, 33 and 40, Faller teaches the one or more processors further configurable to cause: sending group configuration data to the computing device, the group configuration data configured to be processed to display a page for configuring the group as a group object having a group membership; obtaining, from the computing device: group data to be stored in the group object, and membership data designating one or more users as one or more 

In regard to dependent claims 27 and 34, Faller teaches the one or more processors further configurable to cause: tracking, using a database: the membership data, user collaboration associated with the group object, and activities associated with the group object (figure 3; “Clarification: activity is shown in figure 3”).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jackson et al., U.S. Patent 9,177,347 - Teaches group recommendation based on user’s response and comments.
Panzer, U.S. Pub 2014/0108562 - Teaches automatically creating groups based on user interactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Reza Nabi/
Primary Examiner, Art Unit 2175